          Case 1:20-cv-01739-NONE-SAB Document 8 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   GEORGE AVALOS,                                     Case No. 1:20-cv-01739-NONE-SAB

11                   Plaintiff,                         ORDER VACATING ALL MATTERS AND
                                                        REQUIRING PARTIES TO FILE
12           v.                                         DISPOSITIONAL DOCUMENTS

13   MASCOT, LLC,                                       (ECF No. 7)

14                   Defendant.                         THIRTY DAY DEADLINE

15

16          On February 10, 2021, a notice of settlement was filed informing the Court that the

17 parties have reached settlement resolving this action. (ECF No. 7.)

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents within thirty (30) days of the date

21                  of entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        February 11, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
